Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
The Amendments made in claim 8 have addressed the 112(a) written description rejection previously made and therefore withdrawn. 112(b) rejection is now moot because of cancelling of the claim.

Allowable Subject Matter
Claims 1-6, 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a method of video data processing, comprising: determining, for encoding or decoding a video unit using coding block split based on tree partitioning structure being used for the video unit, whether a first coding mode is applied to the coding block, wherein, for an encoding operation, the first coding mode converts visual signals from a first color domain to a second color domain, or for a decoding operation, the first coding mode converts the visual signals from the second color domain to the first color domain; and performing encoding or decoding based on the determining, wherein when the first coding mode is enabled for the coding block, a second coding mode is disabled for the coding block, and wherein the second coding mode splits the coding block into multiple sub-regions, and the multiple sub-regions share a same intra mode.
The reference of Lai et al. (US PGPub 2020/0396467 A1) teach a method video coding where a first coding mode of Adaptive Color Transform (ACT) is applied when the partitioning is single tree block partitioning and disabled when dual tree block partitioning. But it does not explicitly teach when the first coding mode is enabled for the coding block, a second coding mode is disabled for the coding block, and wherein the second coding mode splits the coding block into multiple sub-regions, and the multiple sub-regions share a same intra mode. The reference of Zhao et al. (US PGPub 2020/0296398 A1), in the same field of endeavor, teach that  when the ACT mode is enabled the CCLM mode is disabled, but it does not teach when the first coding mode is enabled for the coding block, a second coding mode is disabled for the coding block, and wherein the second coding mode splits the coding block into multiple sub-regions, and the multiple sub-regions share a same intra mode. The next closest reference of Li et al. (US PGPub 2017/0318301 A1), in the same field of endeavor, also fail to teach when the first coding mode is enabled for the coding block, a second coding mode is disabled for the coding block, and wherein the second coding mode splits the coding block into multiple sub-regions, and the multiple sub-regions share a same intra mode. As a result, Lai et al. alone or in combination with Zhao et al. and Li et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 13, which is an apparatus claim of the corresponding method claim 1, independent claim 16, which is a CRM claim of the corresponding method claim 1, and independent claim 19, which is another CRM claim of the corresponding method claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485